                                         Case 1:18-cv-05792-PAE Document 153-1 Filed 05/07/21 Page 1 of 3




Proposed APS Implementation Plan FY22-FY51
                                               Contractor/     FY        FY        FY       FY        FY       FY       FY       FY       FY       FY
                  Component
                                                In-House       22        23        24       25        26       27       28       29       30       31
New signals/SIPs                               Contractor      100      100       100       100      100      100      100      100      100      100
Community Requests (211 locations)             Contractor      15        45        45        45       61        0        0        0        0        0
                                               Contractor      35       105       105       105      111        0        0        0        0        0
EPP Retrofits (511 locations)
                                                In-House       10        10        10        10       10        0        0        0        0        0
Remediation of New signals from 2015-
                                               Contractor      35       105       105       105       74        0        0        0        0        0
2019 (424 locations)
                                               Contractor      25        80        80       80        89      125      125      125      125      125
LPI Retrofits
                                                In-House       15        15        15       15        15       25       25       25       25       25
Neighborhood Zones, SIPs, New
Community Requests, Ranked                     Contractor      40        40        40       40        40      250      250      250      250      250
Intersections
Subtotal Contractor Installations                              250      475       475       475      475      475      475      475      475      475
Subtotal In-House Installations                                 25       25        25        25       25       25       25       25       25       25
Total                                                          275      500       500       500      500      500      500      500      500      500
Approx. # APS at end of FY                                     1,024    1,524     2,024     2,524     3,024    3,524    4,024    4,524    5,024    5,524
Approx. # of Signalized Intersections1                        13,520   13,610    13,700    13,790    13,880   13,970   14,060   14,150   14,240   14,330

1
    90 New Signals/year are projected in FY22-FY35 and 50 New Signals/year are projected FY36-FY51
                                    Case 1:18-cv-05792-PAE Document 153-1 Filed 05/07/21 Page 2 of 3




 FY       FY       FY       FY        FY       FY       FY       FY       FY       FY       FY       FY       FY       FY       FY       FY
 32       33       34       35        36       37       38       39       40       41       42       43       44       45       46       47
100      100      100      100        100     100      100      100      100      100      100      100      100      100      100      100
  0        0        0        0         0        0        0        0        0        0        0        0        0        0        0        0
  0        0        0        0         0        0        0        0        0        0        0        0        0        0        0        0
  0        0        0        0         0        0        0        0        0        0        0        0        0        0        0        0

  0        0        0        0         0        0        0        0        0        0        0        0        0        0        0        0

125      125      125      125        125     125      125      125      125      125      125      125      125      125      125      125
 25       25       25       25         25      25       25       25       25       25       25       25       25       25       25       25

250      250      250      250        250     250      250      250      250      250      250      250      250      250      250      250

475      475      475      475        475     475      475      475      475      475      475      475      475      475      475      475
 25       25       25       25         25      25       25       25       25       25       25       25       25       25       25       25
500      500      500      500        500     500      500      500      500      500      500      500      500      500      500      500
 6,024    6,524    7,024    7,524     8,024    8,524    9,024    9,524   10,024   10,524   11,024   11,524   12,024   12,524   13,024   13,524
14,420   14,510   14,600   14,690    14,740   14,790   14,840   14,890   14,940   14,990   15,040   15,090   15,140   15,190   15,240   15,290
                                    Case 1:18-cv-05792-PAE Document 153-1 Filed 05/07/21 Page 3 of 3




 FY       FY       FY       FY
 48       49       50       51
100      100      100      100
  0        0        0        0
  0        0        0        0
  0        0        0        0

  0        0        0        0

125      125      125      125
 25       25       25       25

250      250      250      250

475      475      475      475
 25       25       25       25
500      500      500      500
14,024   14,524   15,024   15,524
15,340   15,390   15,440   15,490
